The comments and statements of the trial court which appellant claims to have been prejudicial were occasioned by the conduct of appellant’s attorney upon the trial. An examination of the whole record discloses no proper basis for reversal of the judgment as it is apparent that under the evidence no different result could well be reached. (Arney v. Kramer, 274 App. Div. 903; Cleary v. Sweeney Realty Cory., 249 App. Div. 651; Title Guar. & Trust Co. v. Pam, 232 N. Y. 441, 452; Von Au v. Magenheimer, 126 App. Div. 257, 269, affd. 196 N. Y. 510.) Present- — Nolan, P. J., Carswell, Johnston, Sneed and MaeCrate, JJ.